Citation Nr: 0706667	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits.

3. Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served in the Philippine Guerilla forces from  
July 1943 to April 1946.  He died in May 1989, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The record reflects that the appellant was scheduled for a 
Travel Board hearing at the RO before a Veterans Law Judge in 
July 2006, but she failed to report for this hearing.


FINDINGS OF FACT

1.  The veteran died in May 1989.

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was cardio respiratory arrest with 
Koch's infection (pulmonary tuberculosis) listed as another 
significant condition.

3. At the time of the veteran's death, service connection had 
been established for residuals of a gunshot wound to the left 
thigh, evaluated as 30 percent disabling.

4. The record contains no indication that the veteran's death 
was proximately due to or the result of a service-connected 
disease or injury.

5.  The veteran had active duty with the recognized 
guerrillas from July 1943 to April 1946.

6.  The veteran was not entitled to due and unpaid periodic 
monetary benefits at the time of his death in May 1989.

7.  A claim for accrued benefits was filed in April 2004.


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 
(2006).

2.  The claim for basic entitlement to VA nonservice-
connected death pension benefits lacks legal merit.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A,  5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.7, 3.40 (2006).

3.  The criteria for payment of accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2004 and June 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the appellant has been afforded the 
information necessary to advance any contention by means of 
the May 2004 and June 2006 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete her claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant initially received notice in May 2004, 
prior to the adjudication of the claim in July 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004 and June 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records and 
correspondence from the veteran.  Notably, the appellant has 
not identified any further outstanding and relevant evidence 
in response to the May 2004 and June 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
appellant.


Legal Criteria 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A.          § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b).

The following individuals and groups are considered to have 
performed active military, naval, or air service: (p) 
Philippine Scouts and others.  
38 C.F.R. § 3.7.

(c) Commonwealth Army of the Philippines. 
(1) Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941. Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Service on or after July 1, 1946, is not 
included. 

(d) Guerrilla service. 
(1) Persons who served as guerrillas under a commissioned 
officer of the United States Army, Navy or Marine Corps, or 
under a commissioned officer of the Commonwealth Army 
recognized by and cooperating with the United States Forces 
are included. (See paragraph (c) of this section.) Service as 
a guerrilla by a member of the Philippine Scouts or the Armed 
Forces of the United States is considered as service in his 
or her regular status. (See paragraph (a) of this section.)

		(2) The following certifications by the service 
departments will be accepted as establishing guerrilla 
service:

			(i) Recognized guerrilla service;

			(ii) Unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army. This 
excludes civilians.
38 C.F.R. § 3.40.

(a) Except as provided in sections 3329 and 3330 of title 31, 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as "accrued 
benefits") and due and unpaid, shall, upon the death of such 
individual be paid as follows: 
(2) Upon the death of a veteran, to the living person first 
listed below: 
(A) The veteran's spouse. 

(c) Applications for accrued benefits must be filed within 
one year after the date of death. If a claimant's application 
is incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application. If such evidence is not received 
within one year from the date of such notification, no 
accrued benefits may be paid. 
38 U.S.C.A. § 5121.

Analysis

Cause of Death

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

The veteran died in May 1989.  The certificate of death shows 
that the immediate cause of death was cardio respiratory 
arrest with pulmonary tuberculosis listed as another 
significant condition.  At the time of his death, the veteran 
was service-connected for residuals of a gunshot wound to the 
left thigh, evaluated as 30 percent disabling.  

The veteran's service medical records are negative for 
findings and/or diagnosis of a cardiovascular disorder or a 
pulmonary disorder to include tuberculosis. 

The veteran underwent a VA examination in March 1959, in 
conjunction with his claim for service connection for 
residuals of a gunshot wound.  The examination report did not 
reveal any cardiovascular or pulmonary abnormalities.  
Findings from a chest x-ray were normal.  

The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. The 
probative evidence establishes that the causes of death were 
cardiovascular arrest and respiratory failure. Cardiovascular 
disease was not manifest in service or within one year of 
separation from service.  There is no competent evidence 
between the fatal disease processes and service.  Rather, the 
death certificate reflects an onset decades after service.  
The veteran's service connected residuals of a gunshot wound 
to the left thigh is not listed as a cause of the veteran's 
death and there is no competent evidence disclosing any 
relationship between such a condition and death.  A 
disability incurred in or aggravated by service did not cause 
or contribute substantially or materially to the cause of 
death.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. Consequently, 
service connection for the cause of death is denied.

Although the appellant asserts, in essence, that the veteran 
should be service-connected for the disorders causing his 
death, she is not qualified as a layperson to render medical 
opinions regarding the nature of the disability and any nexus 
between the cause of the veteran's death and military 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).


Death Pension Benefits

The veteran served duting World War II in a recognized 
guerrilla force. Accordingly, his surviving spouse, the 
appellant, is not legally eligible for nonservice-connected 
death pension benefits. See 38 U.S.C.A. §§ 101(2), 107, 1521, 
1541, 5102, 5103, 5103A,  5107; 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.7, 3.40.


Accrued Benefits

A review of the record fails to indicate that the veteran was 
entitled to periodic monetary benefits at the time of his 
death in May 1989.  Further, a claim for accrued benefits was 
not received from the appellant until April 2004, nearly 15 
after the veteran's death. Accordingly, the legal criteria 
for payment of accrued benefits have not been met. 
38 U.S.C.A. § 5121.




 
ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


